ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant’s motion for rehearing is based upon the contention that the record does not affirmatively reflect that the oath of office of the special judge trying this case was entered in the minutes of the court during or at the term of court at which this conviction was had and over which the special judge presided.
The supplemental transcript upon which we relied in granting the state’s motion for rehearing shows that the special judge took the prescribed oath of office, and that the same had been entered: in- the mi-mites of the county court. However, there is *133an entire absence of any certificate or showing of the exact time the oath of office was so entered. There is also an entire absence of any proof, certificate, or suggestion that the oath was entered in the minutes' of the court during and at the term at which this case was tried or the special judge acted.
If the photostatic copies of several pages of the county court minutes, which appellant presents in connection with his motion for rehearing, are to be relied upon as showing the date of the éntry of the oath of office in the minutes of the court, the entry was made subsequent to May 12, 1953, and before May 22, 1953, which was long after the record in this case had been filed in this court on April 27, 1953.
The term of court at which this conviction was had adjourned on March 16, 1953. If the oath of office was, in fact, entered in the minutes of the court during May, 1953, such entry was long after the adjournment of the term of court.
Appellant contends that it is immaterial whether the entry in the minutes was or was not made in May, 1953, but that it was material that the oath be entered in the minutes during and while the term of court was in session and before that term of court had ended by adjournment.
In that connection, it is also contended that the burden is upon the state to show not only that the special judge took the oath as prescribed by the Constitution, but also that such oath was duly entered and carried into the minutes of the court over and during which the special judge presided.
There is an absence of any affirmative showing, here, that the oath was entered into the minutes of the court before the adjournment of that term.
Hence,, the question for our determination is whether the law requires that the oath of office of a special judge be recorded in the minutes of and during the term of court at which the special judge acted and the conviction was had.
Art. 556, C. C. P., requires that “the clerk shall enter in the minutes as a part of the proceedings in such cause, a record showing: . . . “That the oath of office prescribed by law has been duly administered to such special judge.”
The conclusion is reached that the construction to be given *134said statute is that it requires that the oath of office be recorded in the minutes of the court, in order that there might exist permanent evidence not only that the special judge took the oath of office but also permanent evidence of the oath that was actually taken.
In the absence of any suggestion of injury, or of an opportunity on the part of the accused to attack the form of the oath of office if he so desired, we are unable to conclude that the time of entry of the oath of office in the minutes was a requirement of the statute.
The power of the special judge over the case does not necessarily cease with the adjournment of the term. He may, at a subsequent term, enter nunc pro tunc the judgment in the case. Pennington v. State, 13 Tex. App. 44. Moreover, a special judge has all the power that the regular judge could have or could exercise. Sec. 23, Art. 2092, V. R. C. S.
Here, the special judge was not without authority, therefore, to order the oath of office recorded after the adjournment of the term of court at which the case was tried.
Believing that a correct conclusion was reached in affirming the judgment below, the motion for rehearing by appellant is overruled.
Opinion approved by the court.